EXHIBIT 10.5

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

Stock Purchase Agreement (this “Agreement”), dated as of March 6, 2015, among
StemGen, Inc., a Delaware corporation (the “Company”), and each entity that is
listed on the signature page hereto. Each such entity, together with its
successors and permitted assigns, is referred to herein as a “Purchaser” and all
such entities, together with their successors and permitted assigns, are
collectively referred to herein as the “Purchasers.”

 

A. The Company proposes to issue and sell to the Purchasers 5,000,000 shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”). The
Common Stock will be offered and sold to the Purchasers in a private placement
without being registered under the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder (collectively, the “Securities Act”), in reliance upon
Section 4(a)(2) (“Section 4(a)(2)”) thereof and Regulation D (“Regulation D”)
thereunder.

 

B. Contemporaneously with the execution and delivery of this Agreement, the
Company is executing and delivering a Registration Rights Agreement (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the Securities Act, and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

C. This Agreement and the Registration Rights Agreement are referred to herein
collectively as the “Transaction Documents”, and the transactions contemplated
hereby and thereby are referred to herein collectively as the “Transactions.”

 

The Company hereby confirms its agreement with each Purchaser as follows:

 

Section 1. Purchase and Sale of the Common Stock.

 

(a) Closing; Closing Date. Subject to the satisfaction or waiver of the
conditions set forth in Sections 5 and 6 below, at the closing (the “Closing”),
the Company shall issue and sell to the Purchasers, and each Purchaser severally
agrees to purchase from the Company on the Closing Date (as defined below), the
number of shares of Common Stock for the purchase price of $0.005 per share of
Common Stock (the “Purchase Price”) as set forth on Schedule A hereto. The date
of the Closing (the “Closing Date”) shall be no later than March 11, 2015. No
later than two business days prior to the Closing, the Company will notify the
Purchasers of the anticipated closing date and no later than one business day
prior to Closing, each Purchaser shall deliver the Purchase Price for the Common
Stock being purchased by each such Purchaser to the Company, as Escrow Agent.
The Closing will take place at the office of Sonfield & Sonfield, 2500 Wilcrest
Drive, 3rd floor, Houston, Texas 77042.

 

(b) Form of Payment. No later than the end of the business day on the Closing
Date, such Purchaser shall remit the amount of funds equal to its aggregate
Investment Amount (as set forth on, and as defined in, Schedule A) to the
Company.

 

 
1


--------------------------------------------------------------------------------




  

Such funds shall be held in escrow until the Closing and delivered by the
Company, as Escrow Agent on behalf of the Purchasers to the Company upon the
satisfaction of the conditions set forth in Sections 5 and 6 hereof. The Company
and each Purchaser agree to indemnify and hold the Company, in its capacity as
Escrow Agent, harmless from and against any and all losses, costs, damages,
expenses and claims (including, without limitation, court costs and reasonable
attorneys fees) (“Losses”) arising under this Section 1(b) or otherwise with
respect to the funds held in escrow pursuant hereto or arising under the Escrow
Agreement, unless it is finally determined that such Losses were caused by the
willful misconduct or gross negligence of the Escrow Agent. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable for any special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

(c) Closing Mechanics.

 

(i) One business day prior to the Closing, the Company will contact the contact
person for each Purchaser listed on Schedule A hereto to confirm the closing
mechanics set forth herein.

 

(ii) At least one business day prior to the Closing Date, the Company will
deliver to Sonfield & Sonfield, 2500 Wilcrest, 3rd floor, Houston, Texas 77042,
attention: Jennifer Abney, counsel to the Company, duly executed certificates
for the Common Stock, registered in the Purchasers’ name(s) set forth on
Schedule A hereto. The Company’s counsel shall hold such certificates in escrow
for the benefit of the Company until released by the Company for issuance and
sale as provided in Section 1(c)(iii).

 

(iii) Each Purchaser will pay its Investment Amount to the Company as required
by Section 1(b) , upon receipt of which, and in connection with the release of
the Investment Amount from the Escrow Account to the Company, the Company will
deliver or cause to be delivered to each Purchaser the Common Stock to be
purchased by such Purchaser at the address specified on Schedule A hereto.

 

Section 2. Representations and Warranties of Each Purchaser.

 

Each Purchaser severally represents and warrants to, in each case as to itself
only, the Company that:

 

(a) Such Purchaser acknowledges that, prior to the execution and delivery of
this Agreement to the Company, such Purchaser has had a full opportunity to ask
questions of and receive answers from the Company or any person or persons
acting on behalf of the Company concerning the terms and conditions of an
investment in the Company.

 

(b) No offer by such Purchaser to buy Common Stock will be accepted and no part
of the Purchase Price will be delivered to the Company by the Escrow Agent until
such Purchaser has accepted such offer by countersigning a copy of this
Agreement, and any such offer may be withdrawn or revoked, without obligation or
commitment of any kind, at any time prior to the Company sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Purchaser has been delivered this Agreement accepted and countersigned
by or on behalf of the Company.

 

(c) Such Purchaser is acquiring the Common Stock to be issued for its own
account for investment purposes and not with a view toward, or for resale or
transfer in connection with, the sale or distribution thereof within the meaning
of the Securities Act that would be in violation of the Securities Act or any
securities or “blue sky” laws of any state of the United States or other
applicable law, and has no contract, agreement, undertaking or arrangement, and
no intention to enter into any contract, agreement, undertaking or arrangement
to pledge such Common Stock or any part thereof (other than pledges to its own
lenders).

 

 
2


--------------------------------------------------------------------------------




 

(d) Such Purchaser has been advised by the Company that (i) the Common Stock is
being privately placed by the Company pursuant to an exemption from registration
provided under Section 4(a)(2) of the Securities Act or pursuant to Regulation S
under the Securities Act and neither the offer nor sale of any Common Stock has
been registered under the Securities Act or any state or foreign securities or
“blue sky” laws; (ii) the Common Stock is characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that the
undersigned must continue to bear the economic risk of the investment in its
Common Stock unless the offer and sale of its Common Stock is subsequently
registered under the Securities Act and all applicable state or foreign
securities or “blue sky” laws or an exemption from such registration is
available; (iii) it is not anticipated that there will be any public market for
the Common Stock in the foreseeable future; (iv) when and if the Common Stock
may be disposed of without registration in reliance on Rule 144 of the
Securities Act (“Rule 144”), such disposition can be made only in limited
amounts in accordance with the terms and conditions of such rule; (v) if the
Rule 144 exemption is not available, public offer or sale of any Common Stock
without registration will require the availability of another exemption under
the Securities Act; (vi) a restrictive legend in the form satisfactory to the
Company shall be placed on the certificates representing the Common Stock; and
(vii) a notation shall be made in the appropriate records of the transfer agent
for the Common Stock indicating that the Common Stock is subject to restrictions
on transfer.

 

(e) Such Purchaser is either (i) an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3), (4) or (7) of the Securities Act or (ii) a non-U.S.
person within the meaning of Regulation S under the Securities Act (which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for non-U.S. beneficial owners (other than an
estate or trust) and is purchasing the Common Stock outside the United States in
reliance upon Regulation S under the Securities Act and, in either case, has
such knowledge, skill and experience in business, financial and investment
matters so that the undersigned is capable of evaluating the merits, risks and
consequences of an investment in the Common Stock and is able to bear the
economic risk of loss of such investment, including the complete loss of such
investment.

 

(f) Neither such Purchaser, nor its affiliates or any person acting on its or
any of their behalf has engaged, or will engage, in any form of general
solicitation or general advertising (within the meaning of Rule 502(c) under the
Securities Act) in connection with the offering of the Common Stock.

 

(g) Such Purchaser is not, to its knowledge, purchasing the Common Stock as a
result of any advertisement, article, notice or other communication regarding
the Common Stock published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to such
Purchaser’s knowledge, any other general solicitation or general advertisement.

 

(h) (i) This Agreement has been duly and validly executed and delivered by such
Purchaser and constitutes the valid, binding and enforceable agreement of such
Purchaser except as enforceability may be limited by (A) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affect creditor’s rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) such Purchaser has all the requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.

 

(i) Intentionally Omitted

 

 
3


--------------------------------------------------------------------------------




  

(j) Such Purchaser is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed and all other
jurisdictions where such qualification is necessary in light of such Purchaser’s
activities; such investment will not result in any violation of or conflict with
any term of the organizational documents of such Purchaser or any law or
regulation applicable to it; and such Purchaser has not been organized or
reorganized for the specific purpose, or for the purpose among other purposes,
of acquiring the Common Stock.

 

(k) Intentionally Omitted.

 

(l) Such Purchaser acknowledges that the Company is a company with a limited
operating history and will initially rely substantially upon the equipment
provided pursuant to the Lease Purchase Agreement.

 

(m) All information which such Purchaser has provided to the Company concerning
its financial position, and the knowledge of financial and business matters of
the person making the investment decision on its behalf, is correct and complete
as of the date hereof and may be relied upon.

 

Section 3. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to each of the Purchasers as follows:

 

(a) The Common Stock. The Company has all necessary power and authority to issue
and deliver the Common Stock; the Common Stock has been duly authorized, and,
when duly issued and delivered to Purchasers, the Common Stock will be duly and
validly issued, fully paid and nonassessable and will be issued in compliance
with federal and state securities laws. None of the Common Stock will be issued
in violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.

 

(b) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
of the Company or any affiliate (as defined in Rule 501(b) of Regulation D)
registered for sale under a registration statement, except for rights (i)
contained in the Registration Rights Agreement and the Stockholders Agreement or
(ii) as have been duly waived.

 

(c) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The Company’s execution, delivery and performance of the
Transaction Documents and the consummation of the Transactions, including the
issuance and sale of the Common Stock (i) will not result in any violation of
the provisions of the charter or by laws of the Company or any subsidiary, (ii)
will not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any security interest, mortgage, pledge, lien, charge, encumbrance
or adverse claim upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to any
Existing Instrument or other third party and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of the Transaction Documents and
consummation of the Transactions. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

 
4


--------------------------------------------------------------------------------




 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the Transactions
will not (i) result in a violation of the certificate of incorporation, bylaws
or other organizational documents of the Company or any of its subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, mortgage, deed of trust, loan agreement or instrument to
which the Company or any of its subsidiaries is a party or by which any property
or asset of the Company or any of its subsidiaries is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal U.S. and state and non-U.S. securities laws)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected.

 

(e) Consents. Other than (1) the filing of a Form D with respect to the Common
Stock as required under Regulation D, (2) such filings required under applicable
securities or Blue Sky laws of the states of the United States, and (3) such
filings as may be required under any rule or regulation promulgated by any U.S.
regulatory authority (all of the foregoing, the “Required Approvals”), the
Company and its subsidiaries are not required to obtain any consent, approval,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for the Company to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof or to consummate the Transactions.

 

(f) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Common Stock. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions or similar fees or payments to any person (other than for persons or
entities engaged by or on behalf of each Purchaser or the holder of the Common
Stock) relating to or arising out of the Transactions. The Company shall pay,
and hold the Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable documented attorney’s fees, costs and
out-of-pocket expenses) arising in connection with any such claim. The Company
has not engaged any placement agent or other agent in connection with the sale
of the Common Stock and the Transaction Documents.

 

(g) No Integrated Offering. Neither the Company, nor any of its affiliates, or
any Person acting on its behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Common Stock under
the Securities Act or cause this offering of the Common Stock to be integrated
with prior offerings by the Company for purposes of the Securities Act. None of
the Company, its affiliates, or any Person acting on its behalf, will take any
action or steps referred to in the preceding sentence that would require
registration of the offer, issuance or sale of any of the Common Stock under the
Securities Act or cause the offering of the Common Stock to be integrated with
other offerings.

 

 
5


--------------------------------------------------------------------------------




 

(h) No Directed Selling Efforts. None of the Company, its affiliates nor any
person acting on its behalf has engaged or will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the Common
Stock and each of the Company, its affiliates and any person acting on its or
their behalf has complied and will comply with the offering restrictions
requirement of Regulation S.

 

(i) No Registration. Assuming the accuracy of the representations and warranties
of the Purchaser contained in Section 2 hereof and each Purchaser’s compliance
with its agreements set forth in the Transaction Documents, it is not necessary
in connection with the offer, issuance, sale and delivery of the Common Stock in
the manner contemplated by this Agreement and the other Transaction Documents to
register the offer or sale of any of the Common Stock under the Securities Act.

 

(j) Accredited Investor or Non-U.S. Person. The Company will not offer or sell
any of the Common Stock to any person whom it reasonably believes is not (i) an
“accredited investor” (as defined in clauses (1), (2), (3), (4) and (7) of Rule
501(a) of Regulation D); or (ii) a non-U.S. person as defined under Regulation S
of the Securities Act.

 

In addition to the foregoing, the Company makes the representations and
warranties in Section 2 of the Placement Agency Agreement, as if fully set forth
herein.

 

Section 4. Covenants.

 

(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Sections 5 and 6 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Common Stock as required under Regulation D and to comply with any applicable
state securities and “Blue Sky” laws in connection with the sale of the Common
Stock. The Company shall, on or before the Closing Date, take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Common Stock for sale to the Purchasers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Purchasers on or
prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Common Stock required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

 

(c) Use of Proceeds. The proceeds from the sale of the Common Stock (less the
fees and expenses of the Offering) will be used by the Company in the manner
disclosed to the Purchasers.

 

(d) Fees and Expenses. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Common Stock to the Purchasers.

 

(e) General Solicitation. Neither the Company nor any of its Affiliates have
engaged, and will engage, directly or indirectly in any form of “general
solicitation” or “general advertising” in connection with the offering of the
Common Stock (as those terms are used in Regulation D) under the Securities Act
or in any manner involving a public offering within the meaning of Section 4(2);
and the Company has not entered, and will not enter, into any arrangement or
agreement with respect to the distribution of the Common Stock, and the Company
agrees not to enter into any such arrangement or agreement.

 

 
6


--------------------------------------------------------------------------------




 

(f) Publicity. Each Purchaser agrees that, other than as customary for inclusion
in league table measurements or in any tombstone or other similar advertising
material, it will not issue any press release or otherwise make any public
statement, filing or other communication regarding the Offering or the business,
operations or financial condition of the Company without the prior consent of
the Company (as applicable), except to the extent required by law or legal
process, in which case the Purchaser shall provide the Company with prior notice
of such disclosure. The Company agrees that it will not publicly disclose the
name of any Purchaser or include the name of any Purchaser, without the prior
written consent of such Purchaser, in any press release or other public
statement, filing or other communication, except (a) in any registration
statement in which such Purchaser is identified as a selling securityholder, or
(b) to the extent required by law or legal process, in which case the Company
shall provide such Purchaser with prior notice of such disclosure.

 

(g) Each Purchaser covenants and agrees to promptly furnish to the Company any
and all information concerning such Purchaser and its investment in the Company
that the Company may from time to time reasonably request for the purpose of
complying with any federal, state, local or foreign law, statute, rule,
regulation or governmental or regulatory requirement, and each Purchaser
warrants and represents that, at the time any such information is furnished to
the Company, such information will be accurate and complete.

 

(h) Each Purchaser acknowledges that no federal or state agency or regulatory
authority has made any finding or determination as to the fairness of the
Offering for public investment, or any recommendation or endorsement of the
Common Stock.

 

Section 5. Conditions to the Company’s Obligation to Sell.

 

The obligation of the Company hereunder to issue and sell the Common Stock to
the Purchasers at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

 

(a) Each Purchaser shall have executed each of the Transaction Documents to
which it is a party, and all Purchasers and stockholders of the Company shall
have entered into the Stockholders Agreement, in a form reasonably satisfactory
to the Company, and delivered the same to the Company.

 

(b) Each Purchaser shall have delivered into the Escrow Account on the Company’s
behalf, each such Purchaser’s Purchase Price equal to its Investment Amount at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions, in respect of each Purchaser, as set forth in Section 1(b) of this
Agreement.

 

(c) The representations and warranties of each Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and each Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

 
7


--------------------------------------------------------------------------------




 

(d) No injunction, restraining order, action or order of any nature by a
governmental or regulatory authority shall have been issued, taken or made or no
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, prior
to or as of the Closing Date, prevent or materially interfere with the
consummation of the Transactions. In addition, no action, suit or proceeding
before any court or any governmental agency shall have been commenced or
threatened, no investigation by any governmental agency shall have been
commenced and no action, suit or proceeding by any governmental agency shall
have been threatened against Purchaser or the Company (i) seeking to restrain,
prevent or change the Transactions or questioning the validity or legality of
any of such Transactions or (ii) which could reasonably be expected to have a
Material Adverse Effect.

 

Section 6. Conditions to the Purchasers’ Obligation to Purchase.

 

The obligation of each Purchaser hereunder to purchase the Common Stock at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Purchasers’ several and sole benefit and may be waived by each Purchaser at any
time in such Purchaser’s sole discretion by providing the Company with prior
written notice thereof:

 

(a) The Company shall have executed and delivered, or caused to be delivered, to
each of the Purchasers (i) each of the Transaction Documents to which it is a
party and (ii) the Common Stock being purchased by such Purchaser at the Closing
pursuant to this Agreement, in each case, in form and substance reasonably
satisfactory to such Purchaser. Each Purchaser shall have executed each of the
Transaction Documents to which it is a party, and all Purchasers and
stockholders of the Company shall have entered into the Stockholders Agreement,
and delivered the same to the Company.

 

(b) The representations and warranties of the Company contained herein shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company, as applicable, at or prior to the
Closing Date. Each Purchaser or its agent shall have received certificates,
executed by an authorized officer of the Company, dated as of the Closing Date,
to the foregoing effect. The statements of the Company and its officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

 

(c) No injunction, restraining order, action or order of any nature by a
governmental or regulatory authority shall have been issued, taken or made or no
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, prior
to or as of the Closing Date, prevent or materially interfere with the
consummation of the Transactions; and no stop order suspending the qualification
or exemption from qualification of any of the Common Stock in any jurisdiction
shall have been issued and no proceeding for that purpose shall have been
commenced or, to the knowledge of the Company after reasonable inquiry, be
pending or contemplated as of the Closing Date.

 

(d) The Company shall have delivered to each Purchaser a Secretary’s certificate
certifying to (i) the incorporation and good standing of the Company in its
jurisdiction of incorporation; (ii) qualification by such entity as a foreign
corporation and good standing issued by the Secretaries of State (or comparable
office) of each of the jurisdictions in which the Company operates as of a date
within 30 days of the Closing Date; and (iii) (a) the resolutions as adopted by
the Company’s Board of Directors authorizing the Transaction Documents and the
Transactions, and (b) the accuracy of attached copies of the certificate of
incorporation and bylaws, or other organizational documents, of the Company and
such other matters as reasonably requested by the Purchasers and as are
customary for similar transactions.

 

 
8


--------------------------------------------------------------------------------




 

(e) No Material Adverse Change shall have occurred in the Company’s consolidated
business or financial condition since the date of the Company’s most recent
financial statements.

 

(f) The Purchasers of the Common Stock deposit of at least $5,000 into the
Escrow Account in connection with the offering and sale of the Common Stock,
which such amount shall be exclusive of and in addition to the consideration
deposited into the Escrow Account in connection with the purchase of the Common
Stock pursuant to this Agreement.

 

(g) Each Purchaser or its agent shall have received an opinion of counsel to the
Company, dated the Closing Date, in the form and substance satisfactory to the
Purchasers.

 

Section 7. Termination; Survival.

 

(a) In the event that the Closing shall not have occurred due to the failure of
the Company or any Purchaser to satisfy the conditions set forth in Sections
5 and 6 above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on the
fifth business day following the Closing Date.

 

(b) Unless this Agreement is terminated under Section 7(a), the representations
and warranties of the Purchaser and the Company contained in Sections 2 and 3,
respectively, and this Agreement and covenants set forth in Sections 4 and
8 shall survive the Closing.

 

Section 8. Miscellaneous.

 

(a) Notices. Any notice or other communication required or permitted to be
provided hereunder shall be in writing and shall be delivered in person or by
first class mail (registered or certified, return receipt requested), facsimile,
electronic mail, or overnight air courier guaranteeing next day delivery. The
address for such notices and communications shall be as follows:

 

If to the Company:

 

StemGen, Inc.

800 Town and Country Blvd., Suite 300

Houston, Texas 77024

Telephone: (832) 431-3292

Attention: John David Walls, Chairman of the Board and

Chief Executive Officer

 

with copies to (which shall not constitute delivery):

 

Sonfield & Sonfield

2500 Wilcrest Drive, 3rd floor

Houston, Texas 77042

Telephone: (713) 877-8333

Facsimile: (713) 877-1547

Attention: Robert L. Sonfield, Jr. Esq.

 

If to a Purchaser:

 

To the address set forth under such Purchaser’s name on the signature pages
hereto or such other address as may be designated in writing hereafter, in the
same manner, by such person.

 

 
9


--------------------------------------------------------------------------------




  

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; when sent, if sent via
electronic mail to the address set forth above provided that a mail delivery
failure or similar message is not received by the sender; and the next business
day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery. Failure to provide a notice or communication to
one party hereto or any defect in it shall not affect its sufficiency with
respect to other parties hereto.

 

(b) Independent Nature of Purchaser’s Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of each other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein or in any Transaction Document to which it
is a party, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchaser as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any other Transaction
Document. Each Purchaser acknowledges that no other Purchaser will be acting as
agent of such Purchaser in enforcing its rights under this Agreement. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.

 

(c) Governing Law; Jurisdiction. This Agreement will be governed by the laws of
the State of Texas. The internal law of the state of Texas will govern and be
used to construe this Agreement without giving effect to applicable principles
of conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby. No legal proceeding may be commenced,
prosecuted or continued by any party hereto in any court other than the
competent courts of the State of Texas located in Houston, Texas or in the
United States District Court for the Southern District of Texas, which courts
shall have jurisdiction over the adjudication of such matters, and the Company
and each Purchaser hereby consents to the jurisdiction of such courts and
personal service with respect thereto.

 

(d) Amendments and Waivers. No provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and Purchasers
representing a majority of the Common Stock purchased or to be purchased, and
any amendment to this Agreement made in conformity with the provisions of this
Section 8(d) shall be binding on the Purchasers and all holders of the Common
Stock purchased under this Agreement, as applicable. No provision hereof may be
waived other than by an instrument in writing signed by the party from whom such
waiver is requested.

 

(e) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 
10


--------------------------------------------------------------------------------




 

(f) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements among the parties hereto and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, none of the parties hereto makes any representation,
warranty, covenant or undertaking with respect to such matters.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that no party shall assign any of its rights or obligations hereunder
without the prior written consent of the other party.

 

(h) Counterparts; Facsimile Copies. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or electronic portable document format, such signature shall create
a valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or electronic signature were the original thereof.

 

(i) Severability. If any provision of this Agreement shall be invalid,
unenforceable, illegal or void in any jurisdiction, such invalidity,
unenforceability, illegality or voidness shall not affect the validly or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. In that case, the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such provision. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining provisions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(j) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(k) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

IN WITNESS WHEREOF, the parties hereto have caused their respective signature
page to this Stock Purchase Agreement to be duly executed as of the date first
written above.

 

 

StemGen, Inc.         By: /s/ John David Walls     John David Walls     Chairman
and CEO  

  

[Signature page to Follow]

 

 
11


--------------------------------------------------------------------------------




 

PURCHASER

 

THM Consulting Corp.

 

Address for Notices:

       

By:

/s/ Thomas Morrissey

 

2629 Lorraine Lane

 

Thomas Morrissey, President

 

Lake Charles, LA 70605

         

Number of Shares Purchased: 1,200,000

 

Stock Purchase Agreement Agreed and Accepted

         

Total Purchase Price: $6,000.00

 

this _6th _ day of March, 2015

 

[Signature page to Stock Purchase Agreement]

 

 

12

--------------------------------------------------------------------------------